DISMISS; and Opinion Filed November 13, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00941-CV

JDK HOLDINGS, LLC, NIGEL KREFT, INDIVIDUALLY, AND IN HIS CAPACITY AS
TRUSTEE OF THE KREFT 2011 TRUST, AND MARIAN ROBERTS, INDIVIDUALLY,
  AND IN HER CAPACITY AS TRUSTEE OF THE KREFT 2011 TRUST, Appellants
                                  V.
                     TEXAS BRAND BANK, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-06728

                            MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Lewis
                                   Opinion by Justice Lewis
       Before the Court is appellants’ agreed motion to dismiss the appeal. Appellants have

informed the Court that the parties have settled their differences.      Accordingly, we grant

appellants’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE


130941F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JDK HOLDINGS, LLC, NIGEL KREFT,                     On Appeal from the 193rd Judicial District
INDIVIDUALLY, AND IN HIS                            Court, Dallas County, Texas.
CAPACITY AS TRUSTEE OF THE                          Trial Court Cause No. DC-11-06728.
KREFT 2011 TRUST, AND MARIAN                        Opinion delivered by Justice Lewis.
ROBERTS, INDIVIDUALLY, AND IN                       Justices Bridges and Fillmore, participating.
HER CAPACITY AS TRUSTEE OF THE
KREFT 2011 TRUST, Appellants

No. 05-13-00941-CV        V.

TEXAS BRAND BANK, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that appellee, TEXAS
BRAND BANK, recover its costs of this appeal from appellants, JDK HOLDINGS, LLC,
NIGEL KREFT, INDIVIDUALLY, AND IN HIS CAPACITY AS TRUSTEE OF THE KREFT
2011 TRUST, AND MARIAN ROBERTS, INDIVIDUALLY, AND IN HER CAPACITY AS
TRUSTEE OF THE KREFT 2011 TRUST.


Judgment entered this 13th day of November, 2013.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE



                                             –2–